—Respondent, a California attorney who was admitted to the practice of law on motion by this court in 1983, has tendered his resignation as an attorney and counselor-at-law in accordance with section 806.8 of this court’s rules (22 NYCRR 806.8).
The impetus for respondent’s resignation is his recent conviction in the United States District Court for the Southern District of California on two counts of selling unregistered securities (15 USC § 77e [a] [1]). On March 19, 1991, respondent was sentenced to 30 months in prison on the first count. On the second count, imposition of sentence was suspended and he was placed on supervised probation for a period of five years consecutive to the sentence on the first count, with certain conditions, including performance of 1,200 hours of community service during the first three years of his probation. Respondent was also ordered to pay a $10,000 fine.
Respondent has submitted the resignation affidavit required by section 806.8 of this court’s rules (see, e.g., Matter of Hoffman, 130 AD2d 839) and his application to resign is not opposed by petitioner, which had begun an investigation into his misconduct.
In view of the above circumstances, respondent’s resignation is accepted and he is disbarred, effective immediately.
*835Application to resign granted and resignation accepted; respondent ordered disbarred as an attorney and counselor-at-law, effective immediately. Casey, J. P., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur.